         Case 2:19-cr-00139-APG-EJY Document 41 Filed 06/16/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Christopher Cotton
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00139-APG-EJY
11
                    Plaintiff,                               JOINT STATUS REPORT AND
12                                                           STIPULATION TO CONTINUE
            v.
                                                               SENTENCING HEARING
13
     CHRISTOPHER COTTON,                                           (Second Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Stephanie N. Ihler, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Christopher Cotton, that the
20
     Sentencing Hearing currently scheduled on June 22, 2020, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the Sentencing Hearing to such a time in the future where the parties and Mr.
26
     Cotton will be able to appear in person for the Sentencing Hearing.
       Case 2:19-cr-00139-APG-EJY Document 41 Filed 06/16/20 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the second request for a continuance of the Sentencing Hearing.
 4         DATED this 15th day of June, 2020.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8
     By /s/ Paul D. Riddle                         By /s/ Stephanie N. Ihler
 9   PAUL D. RIDDLE                                STEPHANIE N. IHLER
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:19-cr-00139-APG-EJY Document 41 Filed 06/16/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00139-APG-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHRISTOPHER COTTON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Monday, June 22, 2020 at 11:00 a.m., be vacated and continued to September 2, 2020 at the

12   hour of 10:30 a.m. in Courtroom 6C.

13          DATED this 16th day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
